Citation Nr: 1608799	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  10-36 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for Bell's palsy.

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a left shoulder disorder. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a right shoulder disorder.  

4.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for eczema of the arms, knees, ankles and elbows.  

5.  Entitlement to service connection for chronic sinusitis.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for a disorder manifested by chest pain.

(The issue of entitlement to an extension of the delimiting date beyond June 22, 2009 for education benefits under the provisions of 38 United States Code (U.S.C.) Chapter 30 is addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service in the Air Force from June 1995 to June 1999 and subsequent service in the Air Force Reserve.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2014, the RO issued a rating decision that, among other claims, denied reopening the Veteran's claims for entitlement to service connection for Bell's palsy, a left shoulder disorder, a right shoulder disorder, and eczema and denied the claims for entitlement to service connection for chronic sinusitis, sleep apnea, and a disorder manifested by chest pain.

In May 2014, the RO received a statement from the Veteran indicating his disagreement with the decision regarding those issues.  A statement of the case (SOC) must be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Where a SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a SOC with respect to the issues of whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for Bell's palsy, a left shoulder disorder, a right shoulder disorder, and eczema of the arms, knees, ankles and elbows and entitlement to service connection for chronic sinusitis, sleep apnea, and a disorder manifested by chest pain.

2.  The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of these issues.  

The claims file should be returned to the Board for further appellate consideration only if the Veteran files a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




